                             IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

    ETG AVIATION, LLC AND TP HOST,                        §
    LLC                                                   §
                                                          §
                              Plaintiffs,                 §
                                                          §
    v.                                                    § CIVIL ACTION
                                                          § NO.__________________________
                                                                  5:20-cv-1418
    PILOT POINT CONSULTANCY, LLC,                         §
    CASTINE AIRWAYS, LLC, TEXTRON                         §
    AVIATION, INC.                                        §
                                                          §
                              Defendants.                 §


                                            NOTICE OF REMOVAL

              Defendant Textron Aviation Inc. (“TAI”) removes this action from Texas state court to the

Western District of Texas based on 28 USC § 1332, § 1441 and § 1446. In support of this removal,

TAI would show the Court as follows:

         I.        BACKGROUND:

              1.     TAI is a Defendant in a case filed in the 57th Judicial District Court at Bexar County,

State of Texas, cause number 2020CI22421 entitled ETG Aviation, LLC and TP Host, LLC v. Pilot

Point Consultancy, LLC, Castine Airways, LLC, Textron Aviation, Inc, and Does 1-20.1

              2.     Plaintiffs originally filed this lawsuit in the Superior Court of California, County of

Santa Clara, under cause number 20CV367119. That lawsuit was filed on June 9, 2020, but did

not include TAI as a defendant.2 On October 1, 2020, California state trial court issued its Order

Concerning Defendant’s Forum Non Conveniens Motion. That order granted defendants Pilot




1
    Exhibit 2.
2
    Exhibit 6.

NOTICE OF REMOVAL                                                                                     Page 1
Point Consultancy, LLC and Castine Airways, LLC’s forum non conveniens motion, finding that

“substantial justice requires that this dispute be heard in Texas.”3

          3.     On or about November 17, 2020, Plaintiffs filed the present lawsuit in Bexar

County, Texas. TAI was served with citation on November 20, 2020.

          4.     This lawsuit arises from an aircraft accident that occurred at San Antonio

International Airport on November 15, 2019. Plaintiffs allege that an aircraft owned and operated

by Defendant Pilot Point Consultancy collided with Plaintiffs’ aircraft, resulting in property

damage. Plaintiffs allege that they seek damages in excess of $1 Million.4

          5.     As will be identified below, this Court has original and removal jurisdiction over

this matter pursuant to the Court’s “diversity jurisdiction.” There is complete diversity of

citizenship and the amount in controversy exceeds the sum or value of $75,000.00. TAI was served

with Plaintiffs’ First Amended Petition Upon Transfer from the Superior Court of California (the

first pleading asserting claims against TAI) on November 20, 2020. This notice of removal was

filed less than 30 days after receipt by TAI, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which this proceeding is based.5 Further, this action

has been removed less than one year after commencement of this action in state court.6

    II.        BASIS FOR REMOVAL:

          6.     As a United States District Court, this Court has original jurisdiction over this

action under 28 U.S.C. § 1332 and removal jurisdiction under 28 U.S.C. § 1441.




3
  Exhibit 7.
4
  Exhibit 2.
5
  28 USC § 1446 (b); Murphy Bros., Inc. v. Mitchetti Pipe Stringing, Inc., 526 U.S. 344, 347-348
(Tex. 1999).
6
  28 USC § 1446 (c).

NOTICE OF REMOVAL                                                                               Page 2
        7.       Citizenship of individuals is determined by their domicile.7 A limited liability

company’s citizenship is determined by the citizenship of its individual members.8 Pursuant to 28

U.S.C.A. § 1332 (c), “a corporation shall be deemed to be a citizen of every State and foreign state

by which it has been incorporated and of the State or foreign state where it has its principal place

of business. . . .”9

        5.       Plaintiff ETG Aviation, LLC is a Virginia limited liability company.         Upon

information and belief, all of ETG’s members are citizens of Virginia and/or are not citizens of

Kansas or California. Thus, upon information and belief, ETG Aviation, LLC is a citizen of

Virginia and/or is not a citizen of Kansas or California.

        6.       Plaintiff TP Host, LLC is a Virginia limited liability company. Upon information

and belief, all of TP Host’s members are citizens of Virginia and/or are not citizens of Kansas or

California. Thus, upon information and belief, TP Host, LLC is a citizen of Virginia and/or is not

a citizen of Kansas or California.

        7.       Upon information and belief, Defendant Pilot Point Consultancy, LLC is a

California limited liability company. Upon information and belief, Pilot Point’s sole member is

The Castine Group, a California corporation with its principal place of business in California.

Thus, upon information and belief, Pilot Point Consultancy, LLC is a citizen of California and is

not a citizen of Kansas or Virginia.




7
  E.g. Bain Consult. LLC v. Gillman, 2013 WL 12126275, *1 (N.D. Tex. May 14, 2013) (stating
“[i]n determining diversity jurisdiction, the state where someone established his domicile serves
a dual function as his state of citizenship.”)
8
  E.g., Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017).
(stating “[a] party seeking to establish diversity jurisdiction must specifically allege the
citizenship of every member of every LLC or partnership involved in a litigation”).
9
  28 U.S.C.A. § 1332 (c).

NOTICE OF REMOVAL                                                                             Page 3
       8.      Defendant Castine Airways, LLC was a California limited liability company, which

changed its name to Pilot Point Consultancy, LLC in 2017 (which is also named as a Defendant in

this lawsuit). Castine Airways, LLC/Pilot Point’s sole member is The Castine Group, a California

corporation with its principal place of business in California. Thus, Castine Airways, LLC is a

citizen of California and is not a citizen of Kansas or Virginia.

       9.      Defendant TAI is incorporated in Kansas. Defendant TAI has its principal place of

business at One Cessna Boulevard, Wichita, KS 67215. Thus, TAI is a citizen of Kansas and is

not a citizen of California or Virginia.

       10.     Upon information and belief, there are no California or Kansas citizens who are

Plaintiffs, and there are no Virginia citizens who are Defendants. The amount in controversy is in

excess of $1 Million.10 Accordingly, there is complete diversity of citizenship, and the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs. This makes

this case removable under 28 U.S.C. § 1441.

       11.     Although Plaintiffs allege claims against purported “John Doe” Defendants and

claims that they are Texas “residents,” these supposed Defendants are to be disregarded for

removal purposes.11 Even so, these purported Defendants have not been served at the time of

removal, making their alleged Texas residency also irrelevant for removal purposes.12 Therefore,

for all purposes, the citizenship of the John Doe Defendants is disregarded for removal purposes.




10
   Exhibit 6.
11
   28 USC § 1441(b)(1) (“the citizenship of defendants sued under fictitious names shall be
disregarded”); Doleac v. Michalson, 264 F.3d 470, 477 (5th Cir. 2001) (section 1441(b) applies to
“John Doe defendants as such”).
12
   Texas Brine Co., LLC v. AAA, Inc., 955 F.3d 482, 485-490 (5th Cir. 2020) (only defendants
served at the time of removal are considered for purposes of the forum-defendant rule in section
141(b)(2)); Baker v. Bell Helicopter, Inc., 2020 WL 5513431 (N.D. Tex. 2020) (allowing a snap
removal by a Texas defendant because it had not been served at the time of removal).

NOTICE OF REMOVAL                                                                           Page 4
            12.     All Defendants consent to this removal.13

     III.         PROCEDURAL REQUIREMENTS:

            13.     Copies of all pleadings, process, orders, and other filings in the state-court lawsuit

are attached to this notice as required by 28 U.S.C. 1446 (a).14

            14.     Pursuant to 28 U.S.C. § 1446 (d), written notice of filing of this removal will be

given to all adverse parties promptly after the filing of this Notice.

            15.     Pursuant to 28 U.S.C. § 1446 (d), a true and correct copy of this Notice will be filed

with the 57th Judicial District Court at Bexar County, State of Texas promptly after the filing of

this Notice.

     IV.          CONCLUSION:

            16.     For the reasons set forth above, Defendant Textron Aviation Inc. timely removes

this action as set forth above and respectfully requests trial by jury in the United States District

Court for the Western District of Texas, San Antonio Division.




13
   Exhibit 5. 28 U.S.C. § 1446(b)(2)(A) (defendants who have “been properly joined and
served” must consent).
14
   Exhibits 1, 2, 3 and 4.

NOTICE OF REMOVAL                                                                                   Page 5
                    Respectfully submitted,

                     /s/ Bryan S. David
                    Bryan S. David
                    SBN: 24031989
                    bdavid@canteyhanger.com
                    David Denny
                    SBN: 00787354
                    ddenny@canteyhanger.com

                    Cantey Hanger, LLP
                    1999 Bryan St., Suite 3300
                    Dallas, TX 75201
                    (214) 978-4100
                    (214) 978-4150 FAX

                    ATTORNEYS FOR TEXTRON
                    AVIATION INC.




NOTICE OF REMOVAL                                Page 6
                                CERTIFICATE OF SERVICE

         On December 11, 2020, I filed the forgoing Notice of Removal with the clerk of the court
for the U.S. District Court, Northern District of Texas. I hereby certify that I have served the
document on all counsel of record by a manner authorized by Federal Rules of Civil Procedure 5
(b) (2).


                                                 /s/ Bryan S. David
                                                 Bryan S. David




NOTICE OF REMOVAL                                                                          Page 7
EXHIBIT   1
12t10t2020         https://search.bexar.orgiCase/CaseDetail?r=31e63aa7-7772-4ce9-bbb6-c6ea4e5c07b7&cs=20209122421 &ct=&&p=2-2020C122421++




   Cose #2020C122421
   Nome:

   Dote Flled :11117/2020

   Cose Slotus : PENDING

   UligslLIyBE     : DEFEN DANT


   Court:057

   Docket    Typ   : PREMISES

   Buslness, Nome : DOES      l-20

   ItyIe   : ETG AVIATION LLC ET AL


   Style-(2) : vs PILOT POINT CONSULTANCY LLC ET AL




                                                                                                 &ct=&&p=2-2020C122421++++DC0000600.        112
https://search.bexar,org/Case/CaseDetail?r=31a63aa7-7772-4ce9-bbb6-c6ea4e5c07b7&cs=20203122421
 12t1012020         https://search,bexar.org/Case/CaseDetail?r=31e63aa7-7772-4ce9-bbb6-c6ea4e5c07b7&cs=20209122421          &ct=&&p=2-2020C122421++.




    Cose History
                                                 Currenlly viewing I through 3 of 00003 records
      Sequence                  Dote Flled               Descrlpllon

     s00001                    1t   /18/2020            CITATION CERTIFIED MAIL
                                                        TEXTRON AVIATION INC
                                                        ISSUED:   1   1   / 1812020 RECEIVED:     11/   18/2020
                                                        EXECUTED:          11/   20 12020 RETURNED: I 1 / 30 /2020

     P00002                    11   /17 12020           REQUEST FOR SERVICE              AND   PROCESS

     P00001                    11/17/2020               PETITION




https://search,bexar,org/Case/CaseDetail?r=31e63aa7-7772-4ce9-bbb6-c6ea4e5c07b7&cs=20203122421             &ct=&&p=2-202QQ122421++++DC0000600..,   212
EXHIBIT 2
FILED   '      ,


1111712020 4:i{7 PM
Mary Angie Garcia                                                                            CIT CML
Bexar County District Clerk
Accepted By: Krystal Torres
                                                  2020c122421
                                           NO.

              ETG AVIATION, LLC AND TP HOST,                    IN THE DISTRICT COURT
              LLC
              Plaintiffs,
                                                                57th
              V                                                        JUDICIAL DISTRICT

              PILOT POINT CONSULTANCY, LLC,
              CASTINE AIRWAYS, LLC, TEXTRON
              AVIATION, INC., AND DOES 1-20
              Defendants.                                       OF BEXAR COUNTY, TEXAS

                                  PLAINTIFFS' FIRST AMENDED PETITION
                         UPON TRANSFER FROM THE SUPERIOR COURT OF CALIFORNIA

              TO THE HONORABLE JUDGE OF SAID COURT:

                       NOW COME ETG AVIATION, LLC and TP HOST, LLC, hereinafter called

              Plaintiffs, complaining of and about Pilot Point Consultancy, LLG, Castine Airways, LLC

              and Does 1-20, hereinafter called Defendants, and for cause of action show unto the

              Court the following:

                              DISCOVERY LEVEL AND TEX. R. CIV. P. 47 DESIGNATION

                       1,     Plaintiffs intend that discovery be conducted under Discovery Level 3.

                       2.     Plaintiffs seek monetary relief of more than $1,000,000.00'

                                                 PARTIES AND SERVICE

                       3,     plaintiff, ETG Aviation, LLC, is a Foreign Corporation whose address is 150

              W. Main Street, Suite 1600, Norfolk, Virginia 23510.

                       4.     plaintiff, TP Host, LLC, is a Foreign Corporation whose address is 150 W.

              Main Street, Suite 1600, Norfolk, Virginia 23510'

                       S.     Defendant Pilot Point Consultancy, LLC,         a   Nonresident California

              Corporation, may be served by and through its attorney, Shannon Dugan, who has


                                                            1
agreed to accept service on its behalf. Service of said Defendant as described above

can be effected by e-service.

       6.    Defendant, Castine Airways, LLC,       a   Nonresident Corporation, may be

served by and through its attorney, Shannon Dugan, who has agreed to accept service

on its behalf. Service of said Defendant as described above can be effected by e-service.

       7,    Textron Aviation, lnc., is a Nonresident Corporation doing business at,

among other places, the San Antonio Airport, Bexar County, Texas, the place of collision

of aircraft involved in this Petition. Service of said Defendant can be effected by service

upon its registered agent, CT Corporation System, 1999 Bryant Street, Suite 900, Dallas,

Texas 75201-31 36.

       8.     Defendants, Does 1-20, are presently unknown individual residents of

Texas who may be served with process at his/her home address orwherever he/she may

be found. Service of said Defendant as described above can be effected by personal

delivery.

                                JURISDICTION AND VENUE

       9.    Venue in Bexar County is proper in this cause under Section 15.002(aX1)

of the Texas Civil Practice and Remedies Code because all or a substantial part of the

events or omissions giving rise to this lawsuit occurred in this county. As a result, and

upon Defendants' Motion, the Superior Court of the State of California, in the County of

Santa Clara, ordered that this cause be transferred to Bexar County, Texas on or about

October 7,2020 in Cause No. 20CV367119, styled ETG Aviation, LLC, a corporation, TP

Host, LLC, a corporation v. Pilot Point Consultancy, LLC, a corporation previously known

as Casfine Airways, LLC, a corporation, and Does 1-20. A true and correct copy of that


                                             2
Court's Order is attached hereto as Fxhibit A and fully incorporated herein.

       10,    This court has jurisdiction over Defendant Pilot Point Consultancy, LLC,

because said Defendant purposefully availed itself of the privilege of conducting activities

in the state of Texas and established minimum contacts sufficient to confer jurisdiction

over said Defendant, and the assumption of jurisdiction over Pilot Point Consultancy, LLC

will not offend traditional notions of fair play and substantial justice and is consistent with

the constitutional requirements of due process, Moreover, Plaintiffs would show that

Defendant Pilot Point Consultancy, LLC had continuous and systematic contacts with the

state of Texas sufficient to establish general jurisdiction over said Defendant. Plaintiffs

would also show that the cause of action arose from or relates to the contacts of

Defendant Pilot Point Consultancy, LLC to the state of Texas, thereby conferring specific

jurisdiction with respect to said Defendant. Furthermore, Plaintiffs would show that

Defendant Pilot Point Consultancy, LLC engaged in activities constituting business in the

state of Texas as provided by Section 17.042 of the Texas Civil Practice and Remedies

Code, in that said Defendant committed a tort in whole or in part in Texas.

       11.    This court has jurisdiction over Defendant Castine Airways, LLC, because

said Defendant purposefully availed itself of the privilege of conducting activities in the

state of Texas and established minimum contacts sufficient to confer jurisdiction over said

Defendant, and the assumption of jurisdiction over Castine Airways, LLC will not offend

traditional notions   of fair play and substantial justice and is consistent with the
constitutional requirements    of due    process. Moreover, Plaintiffs would show that

Defendant Castine Airways, LLC had continuous and systematic contacts with the state

of Texas sufficient to establish generaljurisdiction over said Defendant. Plaintiffs would



                                               3
also show that the cause of action arose from or relates to the contacts of Defendant

Castine Airways, LLC to the state of Texas, thereby conferring specific jurisdiction with

respect to said Defendant. Furthermore, Plaintiffs would show that Defendant Castine

Airways, LLC engaged in activities constituting business in the state of Texas as provided

by Section '17,042 of the Texas Civil Practice and Remedies Code, in that said Defendant

committed a tort in whole or in part in Texas.

       12.    This court has jurisdiction over Defendant Textron Aviation, lnc., because

said Defendant purposefully availed itself of the privilege of conducting activities in the

state of Texas and established minimum contacts sufficient to confer jurisdiction over said

Defendant, and the assumption of jurisdiction over Textron Aviation, lnc. will not offend

traditional notions   of fair play and substantial justice and is      consistent with the

constitutional requirements    of due   process. Moreover, Plaintiffs would show that

Defendant Textron Aviation, lnc. had continuous and systematic contacts with the state

of Texas sufficient to establish generaljurisdiction over said Defendant. Plaintiffs would

also show that the cause of action arose from or relates to the contacts of Defendant

Textron Aviation, lnc. to the state of Texas, thereby conferring specific jurisdiction with

respect to said Defendant. Furthermore, Plaintiffs would sliow that Defendant Textron

Aviation, lnc, engaged in activities constituting business in the state of Texas as provided

by Section 17,042of the Texas CivilPractice and Remedies Code, in that said Defendant

committed a tort in whole or in part in Texas,

                                          FACTS

       13.    That at all times herein mentioned Plaintiffs, ETG and HOST, owned that

certain 2006 Cessna Model 560 aircraft,   t"titl   number 560-0706, registered as N777HW.



                                              4
       14.   That at all times herein mentioned, Defendant, PILOT, and Does 19-20,

based on information and belief, were the owner(s) of that certain Cessna Model 5258

aircraft, registered as N973CG. Said aircraftwas based and operated out of the San Jose

lnternational Airport, San Jose, California as part of the continuing business of PILOT.

       15.   That prior to November 15, z}lg,Plaintiffs, ETG and HOST, caused aircraft

N777HW to be flown to the San Antonio lnternational Airport located in San Antonio,

Texas and placed in the custody, care and control of a fixed base operator commonly

known as Textron Aviation, lnc,, dba Textron Aviation San Antonio Service Center

(hereinafter referred to as "Textron Aviation") for the sole purposes of evaluation and

maintenance under Textron Aviation's sole care, custody and control including

safekeeping. N777HW was caused to and was parked by Textron Aviation on the ramp

for several days prior to and including November 15, 2019.

       16.   That on November 15, 2019, and based on information and belief,
Defendants, PILOT and Does 1-10, flew aircraft N973CG from San Jose, California to

San Antonio lnternational Airport, Texas fortheir own corporate business or in the

alternative and based upon information and belief as a revenue-generating passenger-

carrying flight of charter or common carrier transporting passengers. Said aircraft was

operated by PILOT by and through their employee aircraft pilot, Doe 11, or in the

alternative and based on information and belief said aircraft was operated by an aircraft

pilot supplied by and hired by PILOT for said flight from an organization form unknown

but doing business as Doe 12.

       17.   That based on information and belief, during the flight of N973CG on

November 15, 2019, while en route to San Antonio lnternational Airport, the aircraft


                                            5
experienced a maintenance issue causing the pilot of the aircraft to alert by radio the

Textron Aviation at San Antonio Airport that he wished to have the maintenance issue

investigation upon his arrival. Based on information and belief it is believed that he was

instructed after landing to taxito the Textron Aviation facility and keep the engines of the

aircraft running for the maintenance issue evaluation by a Textron Aviation mechanic.

         18.   Based on information and belief, when aircraft N973CG arrived on

November 15,2019 at the Textron Aviation San Antonio Service Center it was directed

by   fextron Aviation to park at a specific location and its wheels were chocked by Textron

Aviation to prevent the aircraft from moving or rolling.

         19. Based on information and belief, when the Service Center maintenance
person attempted to enterthe aircraft, he was unable to do so causing the pilot of N973CG

to exit the cockpit to open the door to admit the maintenance person. On information and

belief it is therefore alleged that the pilot failed to set the aircraft brakes, lockdown the

throttles, or leave the cockpit in control of another qualified and type-rated person, or by

other, not yet known, actions and procedures.

         20. Based on information and belief it is therefor" attegeO that during the
process of the pilot of N973CG having lefl the cockpit and/or returning to the cockpit, he

struck the throttles of the engines, pushing them forward, accelerating the engines and

causing the aircraft to taxi at high speed and out-of-control until the aircraft collided with

another aircraft and eventually colliding wilh plaintiffs' aircraft, N777HW, causing as a

result great damage     to plaintiffs' aircraft and rendering it worthless and useless     or

operations or service to plaintiffs.




                                              6
                       FIRST CAUSE OF ACTION: NEGLIGENCE

       21. Defendants had a duty to exercise the degree of care that a reasonably
careful person would use to avoid harm to others under circumstances similar to those

described herein.

       22.    Plaintiffs' injuries and damages were proximately caused by Defendants'

negligent, careless and reckless disregard of said duty.

       23,    The negligent, careless and reckless disregard of duty of Defendants

consisted of, but is not limited to, the following acts and omissions:

              That at said time and place hereinbefore alleged, defendants PILOT, Does
              1-12, 19-20, and each of them, so carelessly and negligently operated,
              inspected, entrusted, leased, maintained, rented and owned said aircraft,
              N973CG, as to cause the same to crash, collide, impact and violently
              dislodge plaintiffs'aircraft, N777HW, from its parked and secured location
              causing great damage to said aircraft as to make [t inoperable, useless for
              its intended purpose, incapable of being economically or reasonably
              repaired such that it was caused to be a total loss to plaintiffs ETG and
              HOST and for their use and enjoyment.

        il    That Textron Aviation, by and through their policies, procedures, personnel,
              mechanics, and line personnel carelessly and negligently failed to, among
              other things, properly secure N973CG knowing the engines were running,
              park the aircraftaway from plaintiffs'aircraft, attempted to enter the aircraft
              knowing no pilot was in the cockpit in control, failed to communicate a safe
              and practical way to enter the aircraft and failed to protect and care for
              N777HW from harm such to cause great injury and damage to plaintiffs.

                SECOND CAUSE OF ACTION: NEGLIGENCE PER SE

       24.    Defendants conduct described herein constitutes an unexcused breach of

duty imposed by the Code of Federal Regulations as set forth herein.

       25.   That the operation of defendants and each of their aircraft was governed by

Chapter 14 of the Code of Federal Regulations for the operation of aircraft within the

United States. Based on information and belief it is therefore alleged that as set forth in



                                             7
the factual circumstances of the operation of defendants and each of their aircraft that

said aircraft operations by defendants ETG, Does 1-12, 19-20 violated and were not in

conformance with, among others, the provisions of 14 CFR, subchapter F, Part 91.3,

91.13(b), 91.111, 91.501, 91.505, 91,503(bX5,6) and such other regulations as may be

determined. That said violations of failure to conform to the Code of Federal Regulations

were a contributing, proximate, substantial and legal cause of the damage to plaintiffs'

aircraft.

        26. , That further, the operation of defendants PILOT, Does 1'12, 19'20,         and

each of their aircraft as hereinbefore alleged was, in the alternative, and based upon

information and belief and therefore herein alleged, in violation of 14 CFR, Subchapter G,

Part 135.25, 135.65(c), 135,71,135.77,135.83(bX5,6), 135.100(c), among others. That

said violations of failure to conform to the Code of Federal Regulations were                 a

contributing, proximate, substantial and legal cause of the damage to plaintiffs' aircraft.

        27.   Defendants'unexcused breach of the duty imposed by said Code of Federal

Regulations proximately caused the Plaintiffs' injuries described herein.

               THIRD CAUSE OF ACTION: RESPONDEAT SUPERIOR

        28.   At the time of the occurrence of the act in question and immediately prior

thereto, Does 1-20 were acting within the course and scope of employment for Defendant

Pilot Point Consultancy, LLC.

        29.   At the time of the occurrence of the act in question and immediately prior

thereto, Does 1-20 were engaged in the furtherance of Defendant Pilot Point Consultancy,

LLC's business.

        30.   At the time of the occunence of the act in question and immediately prior


                                             8
thereto, Does 1-20 engaged in accomplishing a task for which Pilot Point Consultancy,

LLC was employed.

       31.     Plaintiffs therefore invoke the doctrine of Respondeat Superior as against

Defendant Pilot Point Consultancy, LLC.

                                          AGENCY

       32.     Whenever in this Petition it is alleged that a Defendant acted or failed to act,

it is meant that that Defendant and/or that Defendant's agents, servants, employees, or

representatives did such acts or failed to do such acts at the time said acts or omissions

occurred, and that acts of the Defendant was done with full authorization or ratification of

the principal Defendant, and/or that they were done in the normal and routine course and

scope of employment of the principal Defendant's agents, servants, employees, or

representatives.

                                         DAMAGES

       33.     As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiffs were caused to suffer and to incur the following damages:

          i.   Plaintiffs have suffered the complete loss of the value of the aircraft which
               at the time of the collision had a fair market value of $3,325,896, or in an
               amount according to proof at trial.

         ii,   Plaintiffs as a direct, proximate, substantial and legal cause were required
               to and continued to pay monthly debt service on the purchase mortgage for
               the subject aircraft in the amount of $28,602.90 per month starting from
               November 15,2019through and including on oraboutMay 1,2020, in an
               amount totaling $185,918.85, or in an amount according to proof at trial.

        ilt.   Plaintiffs had signed a contract priorto November 15, 2019 for management
               services with Hampton Roads Charter Service for hanger, management
               fees, pilot services and-maintenance totaling $52,800 for the six-months
               through May 1 , 2020, or according to proof at trial, which was useless
               because of the uselessness of the subject aircraft.



                                               I
        iv,     Plaintiffs had incurred recurring pilot training costs in December of 2019 in
                the amount of $11,691.53 for pilot services which were not able to be
                utilized for N777HW due to the uselessness of the subject aircraft after
                November 15,2019.

        v.      Plaintitfs had upgraded improvements to the subject aircraft, besides
                routine and required maintenance, in the form of a Wi-Fi system and a
                406ELT in the amount of $103,758.47, or in an amount according to proof
                at trial, which was wasted and of no value to plaintiffs due to the
                uselessness of the subject aircraft,

        vi.     Plaintiffs were required to replace for their business the subject aircraft by
                chartering comparable aircraft for their business use. Plaintiffs had utilized
                the subject aircraft for the previous year for 177 tolal hours or 88.5 hours
                for a six-month time, After November 15, 2019, plaintiffs contracted with
                Nicholas Air for charter of comparable aircraft use at the rate of $96,669.38
                in 15-hour flight time blocks. Plaintiffs have incurred a six-month loss of use
                cost in the amount of $567,127,02, or in an amount according to proof at
                trial due to the uselessness of the subject aircraft.

       34. Further, Defendants'acts        or omissions described above, when viewed from

the standpoint of Defendant, Pilot Point Consultancy, LLC, at the time of the act or

omission, involved an extreme degree of risk, considering the probability and magnitude

of the potential harm to Plaintiffs and others. Defendant, Pilot Point Consultancy, LLC

had actual, subjective awareness of the risk involved in the above described acts or

omissions, but nevertheless proceeded with conscious indifference to the rights, safety,

or welfare of Plaintiffs and others. Based on the facts stated herein, Plaintiffs request

exemplary damages be awarded to Plaintiffs from Defendant Pilot Point Consultancy,

LLC.

                                       JURY DEMAND

       35.      Plaintiffs hereby demand a trial by jury and tender with this Petition the

requisite fee




                                               10
                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, ETG AViAtiON, LLC ANd TP

Host, LLC, respectfully pray that the Defendants be cited to appear and answer herein,

and that upon a final hearing of the cause, judgment be entered for the Plaintiffs against

Defendants, jointly and severally, for damages in an amount within the jurisdictional limits

of the Court; exemplary damages, as addressed to each Defendant per Section 41.006,

Chapter 41, Texas Civil Practice and Remedies Code, excluding interest, and as allowed

by Sec. 41.008, Chapter 41, Texas. Civil Practice and Remedies Code, together with pre'

judgment interest (from the date of injury through the date of judgment) at the maximum

rate allowed by law; post-judgment interest at the legal rate, costs of court; and such other

and further relief to which the Plaintiffs may be entitled at law or in equity.

                                            Respectful ly sub   m   itted,


                                            FRANECKE LAW GROUP
                                            1115 lrwin Street, Suite 100
                                            San Rafael, CA 94901
                                            Telephone: (41 5) 457 -7 040
                                            Telecopier: (al 5) 457 -7 041

                                                   lal &un 5.fi'wurrtz
                                            LOUIS S. FRANECKE
                                            California State Bar No. 52386
                                            Louis.franecke@gte. net
                                            Atto rney for P la intiffs



                                            LAW OFFICES OF KEITH P. MILLER, P.C.
                                            14350 Northbrook, Ste 150
                                            San Antonio, Texas 78232
                                            Telephone : (21 0) 524-9040
                                            Telecopier: (21 0) 267 -2982



                                              11
                                                     ful JA4an gL gtu.u&
                                            By:
                                            KEITH P. MILLER
                                            State Bar No. 14093725
                                            kmiller@kpmlawpc.com
                                            MEGAN H. KUCERA
                                            State Bar No. 24076449
                                            megan@kpmlawpc.com
                                            Attorneys for Plaintiffs


                              c   E   RTTFTCATE 9F_   S   ElrVlC E

      I hereby certifu by my signature below that a true and correct copy of the foregoing
has been served by:

      _ Certified Mail Return Receipt Requested
      _ First Class Mail
      _ Telecopier and/or
      _ Hand-delivery
       x E-service
      To the following:

      Todd C. Worthe, Esq.
      WORTHE HANSON & WORTHE
      1851 East First Street, Suite 400
      Santa Ana, Califo rnta 927 05
      two rthe@whwlawcorp. com

      Geffrey W. Anderson, Esq.
      Shannon Dugan, Esq.
      ANDERSON & RIDDLE, L.L.P,
      1604 8th Avenue
      Fort Worth, Texas 76104
      sdugan@andersonriddle. com
      ganderson@andersonriddle.com

      On the 17th day of November,2020.

                                            lol   Jttnaan gL gtusz,to

                                            Megan H, Kucera




                                              12
  I

  2
                                                                            F ILE
                                                                                -
                                                                                  D  ocT       7   20zg

  3
                                                                                          ol              gm
                                                                                         dcA
  4

  5

  6

  7

  8                              SUPERIOR COURT OF CALIFORNIA
 9-                                   COUNTY OF SAI{TA CTARA
 t0

il      ETG AVIATION, LLC,                                  Case   No. 20CV367119
 l2                              Plainti6
t3                                                          ORI'ER CONCERNING DEFENDAI\T'S
        v                                                   FORUM NON COI{VEMENS MOTION
t4
       PILOT POINT CONSULTANCY, LLC et al.,
l5
l6                               Defendants.

t7

t8

l9             In this property damage case based on an aircraft collision, Defendant moves to dismiss
20    or stay the case in favor of a Texas forum under hc docrine of forum nou conveniens. (See
2t    Code Civ. Proc., g 410.30,) Plaintiffopposes the motion. The Court provided a tentativc ruling

22    on Septemb er 28,2020, and no party contested the ruling or appeared at lhe September 29

23    hearing. The.Court now issues its find ruling.
24    I.       LEGAL STANDARD
25             "ln determining whether to grant    a motion based on forurn non conveniens, a court must

26    first determine whether the altemate forum is a 'suitable' place for trid. If it is, tlrc next step is to
27    consider the private interests of the litigants and the intercsg of the public in raaining the action

28'   for trial in   California' (Stangvikv.   Shiley Inc. (1991) 54 Cal.3d 744,751 (Stangvlk).) No single
  I   l'actor is predominantt instead. all factors should be weighed together. (ld, at           p' 753.) In the end,

 2    if "substantialjustice" counsels lbr a non-California forunt, then the forum non conveniens

 3    motion should be grapted. (Code Civ. Proc,, $ 410.30; Archibold v. Cinerama Hotels (1976) l5

 4    Cal.3d 853, 860 (Archibatc{), superseded by statute as stated in Stangvik,.rupra,54 Cal.3d at p.

 5    75   s.)

  6              A "strong presunrption" attaches to a choice of a Califorrtia forunt. (National Football

  7   League v. Fh'qnan's Fund Ins. Co.(2013) 216 Cal.App.4th 902,926-927.) And a corporate

  8   dcfendant's principal place of business is presumptively a convenient forum. (Stangvik,                sttprll

 ,9   54 Cal.3d at pp,     754-755.) But rhese presumptions must yield "if the balance is strongly in

r0    of tlre defend    ant;' (fu{ort'is   v. AGFA Corp. (2006) 144 Cal.App.4th 1452, 1465.)

lt               Deferrdant, as the movilg pafry, bears tlre burden of proofl. (Stang;vi/r, supr& 54 Cal 3d at

t2    p. 751.)

ti IT.           ANALYSIS
l4               A.      Dismissal or Stay

l5               In its discretion, the Court rvill not disnriss this case, even if substantialjustice rvere to

lCr   require triat in Texas: at rnost, the Coun rvould stay this case pending a final determination            of
l7    lawstrit being re-filed in Texas. This is to ensure a home for the case if, for some reason, the

l8    case cannot proceed       in Texas.

r9               B.      Is Tcxas a 'rSuittblc Placct'for Trial?

20               " 'A forum is suitable if there is jurisdiction   and no statute    of linritations bar to hearing

2l    the case on the merits. [Citation.] "[AJ forum is suitable lvhere an action 'can be brought.'

22    although not necessarily wsp." [Citation.]' [Citations.]" (Roul.ier v. Cannondetle (2002)              I0l
      Cal.App.4th I 180, I 186.)

24               Texas (whether state or federal court) is a suitable place for       trial. Therc is jurisdiction
25    over the dispute in Texas because the accident at issue occurred itt Texas. And no party has

26    identified a statute of limitations bar.

27               Thus, the Court finds that'l'exas is a stritable place for trial.

28




                                                          2
     I           C.       Privnte Interest Factors
 2               "The private interest factors are tlrose that nrake trialand tlte enforceability of the
 3       judgment expeditious and relatively inexpensive, such as the ease of access to sources of proof,

 4       the cost of obtaining artendance of witnesses, and the availability of compulsory process for

 5       afiendance of uruvilling rvitnesses." (Slangrrit. supra,54 Cal'3d at p' 751')

 6               Here, the incident occurred in Texas. Most of the third-pa(y witnesses are in Texas.

 7       While Defendant (an entity) is a California resident, Plaintiff (nn entity) is not a California

 I       resident, but rather a Delaware corporation with its principal place of business in Virginia'

..?      :       Plaintiff argues that the pilot. rvorking for Def'endant is a California resident.      But        if'"
l0       presunrably that pilot is party-affiliated,   an<J   can be deposed anywltere without much difficulty.

lr       And while it nray be happenstance that the accident occuned in Texas, so what? That does not

t2       change the fact that nlany of tlre lvitrresses to the accident are irt Texas. Plaintiff argues that

l3       these witnesses knolv   little relevant information, but it is premature for the Court to charac.terize
l4       the ultimate relevance of their testimony. Bcsides, Defendant disputes that characterization.

l5       Finally, the difficulries in collectilrg   a Texas juclgment are not so   signilicant so as to counscl

r6       against Texas being the proper fonrm in the lawsuit.

l7               On balance, the private interest factors strongly point to Texas being the best forum for

t8       this lawsuit. In other words, it is rnuch more convenient for tlte parties lo try this case in Texas.

t9       (The Court notes that Defendant has committed to consenting to the jurisdiction of Texas courts.

20               D.      Public Interest Factors
2l               "The public interest factols include avoidance oiloverburdening local courts with
22       congested calendars, protecting the interests of potentialjurors so that thcy are not.called upon to

         decide cases in which the local conrmunity has little concern, and rveighing the competing

24       interests of Califoruia and the attemate jurisdiction in the litigation.    [Citations.]"   (Stangvr,{',

1i       supra,54 Cal,3d at p. 751.)

26              In this case, the accident at issue occurred in Texas. [t is unclear how much concem a

27       Santa Clara County.iury would have for this Texas-focused          event. The Court has no evidence          as

28




                                                              J
     t   to how overburclenecl the relevalt state or flederal court in Texas is. as conrpared to lhis Court, so

  2      tlre Court views this factor as neutral.

  J                 All in all, the Court views thcse factors   as rveighing   slightly in favor of Texas.

  I ry.             CONCLUSION
  )                 After weighing and balancing the private and public interest lhctors, the Court holds that

  6          Defendant has canied their burdcn on this motion. tn the Court's vielv, substantial justfce

  7      requires that this dispute be henrd in l'exas. The Court therefore         GMNTS      Defendant's motion

  I          ro stay this case, based on forurn non conveniens conside rations (and DENIES the motion to

  9           ismiss). A case revierv is set for VLay 27, 2021, at I 0:00 a.nt. irr Department    8.1               ',ri:i",,.   ".1.   I   i:.ttc:li{r..r
                                                                                                                                              .'.','    '1
         'd
                                                                                                                                                         i
 IO                 TTISSOO          BRED.

ll
         Dated                    1-o
t2                                                                   The l-lonorable SunilR. Kulkarni
                                                                     Judge olthe Superior Court
 ti
l4
l5

l6
l7
r8

l9
20

2l
22

?'l

24

25

26

27

28       I
             The Court VACATES thc upcoming case management conference on October 13, 2020 at
         l0:00 a.m. in Department 8.

                                                           4
                                     SUPERIOR COURT OF CALIFORNIA
                                        COUNTY OF SANTA CLARA
                                                            DOwNTOlVl{ COURTHOUSE
                                                                       l9l     NoRTH FtR.srSnser
                                                                  S..rrr   Jos!, C\utoRNl..\   9i   I   ll
                                                                             CMLDMSION



 RE:                  ETG Aviation, LLC, a corporation et al vs Pilot Point Consultancy' LLC
 Case Number:         20cv367119

                                                                    PROOF OF SERVICE

ORDER CONCERNTNG DEFENDANT'S FORUM NON CONVENIENS MOTION was delivered to the parties
listed below the above entitled case as set forth in the sworn declaration below.



lf you, a party represented by you. or a witness to b9 called on behalf of that party need an accommodation undet the Amerlcan with
Oisabillties Acr. please contact he Court Adminlstralor's otlice at (408) 882-2700, or us€ th€ Courl's TOO line (408) 882'2690 0r the
Voice/T0O Califomia Relay SerMce (800) 735-2922,

DECLARATTON OF SERVICE BY MAIL: I declare lhat I seiled lhis notice by enclosing a true copy in a sealed envelope, addressed lo
each person whose name is showl belorv, and by deposiling the envelope wllh postage fully prEpald, ln lhe United States Mail at San Jose,
CA on October 08. 2020, CLERK OF Tl'lE COURT, by Asimina Theoharis, Deputy.


cc:
Louis S Franecke
1115lnilin Street Suite 100
San Rafael CA 94901

Todd Christopher Worthe
1851 E Flrst Street, Suite 860\
Santa Ana, CA 92705




cw.s027 REV 1208/16                                               PROOF OF SERVICE

                                             ..)-1,,.,,,1..,.   ..:rii,.rr;:.'..   l. {'j
EXHIBIT 3
 111712020 4:47 PM
4ary Angie Garcia
                                                                                                                   2020c122421
lexar County District Clerk
rccepted By: Krystal Torros                                                                                        Cause Number:
                                                                                                                                             57th
                                                                                                                   District Court:

                                                              Mary Angie Garcia
                                                                                                                                          CIT CML
                                                          Bexar County District Clerk

                                                                   Request for Process

             ETG Aviation, LLC & TP HOSI, LLC                           Vs.   Pilot Point Consultancy, LLC, Castine Airways, LLC, et al
  Style:

  Request the following process:       (Pleasc chcck all that Appl.v)

  E                I
               Notice
        Citation             I
                        Temporary Restraining order                           Notice of Temporary Protective Order
  ITemporary Protective Order   Preccpt rvith hearing                    I    Precept rv itho ut a hearin g  lWrit
                                                                                                              of Attachmcnt
  nwrit of Habeas Corpus Writ of Garnishment                       !writ of Sequestration flCapias                 Other:

  I
  Name: Textron Aviation, lnc.
                                                                                                   Dallas, Texas 75201
  Registered Agent/By Serving: CT Corporation System, 1999 Bryant St., Ste 900,
  Address
  Service Type: lcrrcctr otrl JP ri v s te Pro c ess JS h e r tJI l,Pub licutior, (chcck onc) Conr nr c rciul Recorde, f],Ha rt B eat nCo a rth o u se D oo r
           BCettified Mail         Registerecl Mait JOut o1' County JSecretary o7 Slatu Jcontmissioner of InsurQrrcc
  )
  Name:
  Registered Agent/By Serving:
  Address
  Service Typ e : (check onc) I P r iv tte P r ocess fl.S/rer iJf I P u h t i c atiotr (chcck one) lCou nt rciot Recorde, JH urr B eu )C ou rt h
                                                                                                               e                                    o u se   Do    o   r
           SCertified Mail J Registerecl MnilJOn of County Jsecraury of Starc fJConrmissioner of Insuronce
  3.
  Name:
  Registered Agent/By Serving:
  Address
                                                                                                                                                             Door
  Service Tlp€: lcrectr oionPrivate Pro cess f.Sn ertff JPablic atioa ((;h€ck onc) Comnterciul Recorder lHatt Beat lCourthouse
           JCertifiett Mail    Registered Mail   Out of Coun6, Jsttrtto,y of State JCommissionerof Insuronce
  4.
  Name:
  Registered Agent/BY Serving:
  A,ddress
                                                                                                                                                                       r
  SefviCe Type: (chcckonc) f,Priyute Process Jsheriff ZfuOUcuiort (chcckonc) VContnt ercial Recorde r f1 H art B aat JC ou rrh
                                                                                                                                                    o u   se I)o   o


                                                                                                            Insuronce
           SCeniJied Mail J Registered MoilJOn of County Zseuetary o.1 Starc JContntissioner of

                                                                                      Plaintiffs' First Amended Petition U pon Transfer from the SuPerior
  Title of Document/Pleading to tre Attached to Process:
      Court of California


  Name of Attorney/Pro se: Megan Kucera                                    Bar Number: 24076449
  Address:         14350 Northbrook Dr., Ste,    150, San Antonio, TX78232 Phone Number: 210-524-9040



                        Attorney for Plaintitf                X               Defendant                      Other

            **:t*IFS'flR WCE IS NOT PICKED UP WITHIN 14 BI]SINESS DAYS, SERWCE WILL BE DESTROYED"***
EXHIBIT   4
cERTIFIED,      Ftett rzotot       a3ooooo4264o91 g
                                                                                                      Illl   illS EtfttdllFfifinUfU ill
                                                              Case Number:   2020-CI-2242'1               2020c122421 500001

ETG AVIATION LLC ET AL

vs.
                                                                                                              IN THE DISTRICT COURT
                                                                                                               57th JUDICIAL DISTRICT
                                                                                                              BEXAR COUNTY, TEXAS
PILOT POINT CONSULTANCY LLC ET AL
(Nole: Allached documenl may conlain addilional liliganls).           CITATIO}I

''THE STATE OF TEXAS"
DIRECTED          TO:           TEXTRON AVIATION INC


                                BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEI'1
                                1999 BRYANT 9OO
                                DALLAS TX 75201-3140


"You have been sued. You may emp'loy an attorney. If you or your attorney do not file a
written answer with the c'lerk who jssued this citation by 10:00 a,m. on the I'londay next
following the expiration of twenty days after you were served this CITATI0N and FIRST
AI'IENDED PETITION UPON TRANSFER FRO}I THE SUPERIOR COURT OF CALIFORNIA, A dEfAU'It JUdgMENt
may be taken agalnst you," Said CITATION wjth FIRST AI'IENDED PETITI0N UPON TRANSFER FRoll
THE SUPERIOR CoURT 0F CALIFORNIA was fi]ed on the 17th day of November, 2020.


ISSUED UNDER f'IY HAND AND SEAI OF SAID COURT ON THIS                                18TH   DAY OF NOVEMbET              A,0.,    2O2O


                                                                                            i,lary Angie Garcia
MEGAN       H   KUCERA                                                                      Bexar County District Clerk
ATTORNEY FOR PLAINIIFF                                                                      101 tr. Nueva, Suite 217
14350 NORTHBROOK DR 150                                                                     San       Antonio, Texas         78205
SAN ANTONIO, TX 78232
                                                                                            ay : fl.te4anlra to fin s on, Depu t y

ETG AVIATION LLC ET AL                                          0fflcer's   Return                     i 2920-Cl-22421
                                                                                            Caoe llumbgr
vs                                                                                          court: 57th Judiclal Dlstrlct         Court
PILOT POIIT CONSULTANCY LLC ET AL



Came      to    the lSth day of November 2020, A.D,, at 9:33 o'clock A.ll' and EXECUTED
                 hand on
(N0T EXECUTED) by CERTIFIED I'IAIL, on the           day of                20-,        by
del ivering to:                                           at 1999 ERYANT 900  DALLAS   TX
75201-3140 a true copy of this Citation, upon wh'ich I endorsed that date of de'l i very                                                   ,


together wjth the accompanying copy of the cITATIoN wlth FIRST A1'IENDED PETITION UPON
TRANSFER FRO}I THE SUPERIOR COURT OF CALIFORNIA.

Cause       of failure to execute thls Citat'lon is
                                                                                            l,lary Angie Garcia
                                                                                            Clerk of the District                 Courts
                                                                                            of Bexar County,            TX

                                                                                            ey   :   Afexantra J o fi.ru ory Depu t y



                                                                                                                   ORIGINAL (DKOO3)
EXHIBIT   5
From:            Shannon Duoan
to:              Brvan David; Geff Anderson
Cc:              R3enelI Cptten; Houston Andercon
Subjectr         IEXTERNALI RE: ETG v. TAI, et al - Removal
Date:            Tuesday, December 8, 2020 3:04:20 PM
Attachmentst     imase001,png


Bryan,

Pilot Point Consultancy,LLC and Castine Airways, LLC consent to the removal.

Thank you,



Shannon Dugan
Associate Attorney
Anderson & Riddle' LLP
1604 8th Avenue
Fort Worth, TX 7 6104
Office: (817) 334-0059
Mobile: (817) 240-2552
Fax: (817) 334-0425
sclugan @an derso nri dd        I   e.   c.orr:




From: Bryan David <bdavid@canteyhanger.com>
Sent: Tuesday, December 8,2020 2:56 PM
To: Geff Anderson <ga nderson @ a ndersonridd le.com>; Shannon   Du ga n

<sdugan @andersonriddle.com>
Subject: ETG v. TAl, et al - Removal


Counsel


As we have discussed, Textron Aviation lnc, intends to remove this lawsuit to the United States
District Court for the Western District of Texas, San Antonio Division, Would you please confirm
whether your clients Pilot Point Consultancy, LLC and Castine Airways, LLC consent to the removal?

Best regards,
Bryan David
Partner
CANTEY HANGER          I.I- p.
1999 Bryan Street, Suite 3300
Dallas, Texas 75201

214.978,4100 - Main Phone
214.740.4241 - Direct
214.978.4150 - Fax

bd   av   id@eanleyhanser,cam
ww-w-"canle-y.h,ang-e[.sm.
E,XHIBIT   6
                                                                            E.FILED
                                                                            619120201:12PM
                                                                            Clerk of Court
 1   Louis S. Franecke, Esq. (CSB#52386)                                    Superior Court of CA,
     Franecke Law Group                                                     County of Santa Clara
2    1115 Imrin Street, Suite 100
                                                                            20cv3671 1 9
     San Rafael,  CA94945
3    PH:      415457-7040                                                   Reviewed By: Y. Chavez
     FAX: 415-457-7041
4    Email : louis.franecke@gte.net

5    Attomeys for Plaintiffs ETG AVIATION, LLC and TP HOST, LLC

6

7

 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                      COIJNTY OF SA}{TA CLARA

l0
ll   ETC AVIATION, LLC,acorporation; TP HOST,                 CASE NO
                                                                           20cv3671   1   I
     LLC, a corporation;
12
                    Plaintiffs,                               COMPLAINT FOR MONEY DAMAGES
l3
            v
t4
     PILOT POINT CONSULTANCY, LLC, A
l5   corporation previously knoryn as CASTINE
     efnWeyS LLC, a c6rporation; and DOES l-20,
l6   inclusive,

t7                  Defendants.

r8

l9          COMES NOW ETG AVIATION, LLC (hereinafter refened to as "ETG"), a wholly-owned

20   subsidiary of TP HOST, LLC (hereinafter refened to as "HOST"), and TP HOST, LLC, and

2l   complains of defendants, and each of them, and for causes of action herein alleged:

22                                       X'ACTUAL ALLEGATIONS

23           l.     That at all times herein mentioned, defendant PILOT POINT CONSULTAI'ICY' LLC

24   (hereinafter referred to as "PILOT") is a corporation duly organized as a legal entity believed to be a

25   limited liability corporation under the laws ofthe state of Califomia and previously known   as


26   CASTINE AIRWAYS, LLC and registered to tansact business in the state of California and

27   elsewhere with its principal place of business in the town of Sururyvale, County of Santa Clara'

28   Califomia.

                                                        .t.
                                            COMPLAINT FOR MONEY DAIqACES
 I          2.      That ETG is a corporation organized under the laws of the state of Delaware with its

 2   principal place of business in Norfolk, Virginia. That at all times herein mentioned, ETG is a wholly-

 3   owned subsidiary of HOST, a duly organized corporation under the laws of the state of Delaware

 4   with its principal place of business inNorfolk,Virginia.

 5          3.      That at all times herein mentioned, defendants Does 1-20 are sued herein under

 6   fictitious names; that plaintiffs do not at this time know the tnre names, type of entity or individual,

 7   or capacities of said defendants, but pray that the same may be inserted herein with appropriate

 8   allegations when ascertained.

 9          4,      That at all times mentioned herein, each defendant was an agent, servant and

l0   employee of the other defendants herein named; that at all of said times, each of said defendants was

ll   acting within the course and scope of said agency, service and employment.

t2          5.      That at all times herein mentioned ETG and HOST owned that certain 2006 Cessna

l3   Model 560 aircraft, serial number 560-0706, registered as N777HW.

t4          6.      That at all times herein mentioned, defendant PILOT and Does 19-20, and based on

l5   information and beliei were the owner(s) of that certain Cessna Model 5258 airoaft, registered as

16   N973CG. Said aircraft was based and operated out of the San Jose Intemational AirporL San Jose,

t7   California as part of the continuing business of PILOT.

l8          7.      That prior to and gn November 15, z}lg,plaintiffs ETG and HOST caused aircraft

19   N777HW to be flown to the San fuitonio International Airport located in San Antonio, Texas and

20   placed in the custody, care and control of a fixed base operator commonly known as Textron

2t   Aviation San Antonio Service Center (hereinafter refened to as "Seryice Center") for the sole

22   purposes of evaluation and maintenance with no intention that said aircraft remain     in   San   Antonio for

23   any more time than to accomplish the required maintenance. N777HW was caused to and was parked

24   by the Service Center on the ramp for several days prior to and including November 15,2019.

25           8.     That on November 15,20l9,and based on information and belief, defendants PILOT

26   and Does   l-10 flew aircraft N973CG from    San Jose,    Califomia to San Antonio International Airport,

27   Texas for their own corporate business or in the altemative and based upon information and belief as

28   a revenue-generating passenger-carrying    flight of charter or common canier tansporting passengers.

                                                         .2.
                                             COMPLAINT FOR MONEY DAMAOES
 1   Said aircraft was operated by PILOT by and ttrough their employee aircraft pilot, Doe I l, or in the

2    alternative and based on information and belief said aircraft was operated by an aircraft pilot supplied

3    by and hired by PILOT for said flight from an organization form unknown but doing business as Doe

4    t2.
5
               g,     That based on information and belief, during the flight     of   N973CG on November 15,

6    z}lg,while     enroute to San Antonio Intemational Airport, the aircraft experienced a maintenance

 7   issue causing the   pilot of the aircraft to alert by radio the Textron Aviation   San    Antonio Service

 8   Center that he wished to have the maintenance issue investigation upon his anival. Based on

 9   information and belief it is believed that he was instructed after landing to taxi to the Service Center

10   facility and keep the engines of the aircraft running for the maintenance issue evaluation by the

ll   Service Center.

12             10.    Based on information and belief, when aircraft N973CG arrived on November 15,

l3   2019 atthe Textron Aviation San fuitonio Service Center it was directed by the Service Center to

t4   park at a specific location and its wheels were chocked by the Service Center to prevent the aircraft

l5   from moving or rolling.

16             11.     Based on information and belief, when the Service Center maintenance person

t7   attempted to enter the aircraft, he was unable to do so causing the pilot of N973CG to exit the cockpit

l8   to open the door to admit the maintenance person. On information and belief          it   is therefore alleged

19   that the pilot failed to set the aircraft brakes, lockdown the throttles, or leave the cockpit in control        of

20   another qualified and type-rated person, or other, not yet known, actions and procedures.

2t             lZ.     Based on information and belief it is therefore alleged that during the process of the

22   pilot ofN973CG having left the cockpit and/or retuming to the cockpit, he struck the tluottles of the

23   engines, pushing them forward, accelerating the engines and causing the aircraft to ta"xi at high speed

24   and   out-of-contol until the aircraft collided with another aircraft and eventually colliding with

25   plaintiffs' aircraft, N777HW, causing      as a result great damage   to plaintiffs' aircraft and rendering it

26   useless   for operations or service to plaintiffs.

27   t/l
28   ilt

                                                            3
                                                COMPLNNT FOR MONEY DAMAOES
 1                                                   NEGLIGENCE

 2                                           (PILOT, DOES l-12, 19-20)

 3           13.       Plaintiffs hereby incorporated by reference as if fully set forth herein Paragraphs I

4    through 12, inclusive.

 5               14.   That at said time and place hereinbefore alleged, defendants PILOT, Does 1-12, 19'20,

 6   and each of them, so carelessly and negligently operated, inspected, entrusted, leased, maintained,

 7   rented and owned said aircraft, N973CG, as to cause the same to crash, collide, impact and violently

 8   dislodge plaintiffs' aircraft, N777HW, from its parked and secnred location causing great damage to

 9   said aircraft as to make   it inoperable,   useless for its intended purpose, incapable of being

l0   economically or reasonably repaired such that it was caused to be a total loss to plaintiffs ETG and

ll   HOST and for their use and er{oyment.

t2               15.   That the operation of defendants and each of their aircraft was govemed by Chapter l4

l3   of the Code of Federal Regulations for the operation of aircraft within the United States. Based on

t4   information and belief it is therefore alleged that as set forth in the factual circumstances of the

l5   operation of defendants and each of their aircraft that said aircraft operations by defendants ETG,

l6   Does 1-12, 19-20 violated and were not in conformance with, among others, the provisions of             l4

17   CFR, subchapter F, Part 91.3, 91.13(b),       9l.l I l,   91.501, 91.505, 91.503OX5,6) and such other

l8   regulations as may be determined. That said violations of failure to conform to the Code of Federal

t9   Regulations were a contributing, proximate, substantial and legal cause ofthe damage to plaintiffs'

20   aircraft.

2t               16.   That firther, the operation of defendants PILOT, Does l-Lz,19-20. and each of their

22   aircraft as hereinbefore alleged was, in the alternative, and based upon information and belief and

23   therefore herein alleged, in violation of 14 CFR, Subchapter G, Part 135.25,135.65(c), 135.71,

24   135,77,135.83(b)(5,6), 135.100(c), among others. That said violations of failure to conform to the

25   Code of Federal Regulations were a contributing, proximate, substantial and legal cause of the

26   damage to    plaintiffs' aircraft.

27               17.   That as a direct, proximate, substantial and legal result said aircraft is a total loss to

28   plaintiffs and has become useless to plaintiffs for their use and enjoyment. Plaintiffs therefore allege

                                                                .4-
                                                  COMPLAINT FOR MONEY DAMAGES
 1   that the following compensatory damages are and have been suffered by plaintiffs as a direct,

 2   proximate, substantial and legal result of the aforementioned negligence and carelessness of

3    defendants and each of them.

4             18.      Plaintiffs have suflered the complete loss of the value of the aircraft which at the time

5    of the collision had a fair market value of    $3   ,325,896,or in an amount according to proof at trial.

6             19.       Plaintiffs as a direct, proximate, substantial and legal cause were required to and

 7   continued to pay monthly debt service on the purchase mortgage for the subject aircraft in the amount

 8   of $28,602.90 per month starting from November 15, 2019 through and including on or about May                  1,


 9   202},in an amount totaling $185,918.85, or in an amount according to proof at tial.

10            20.       Plaintiffs had signed a contact prior to November 15,2019 for management services

l1   with Hampton Roads Charter Service for hanger, management fees, pilot services and maintenance

t2   totaling $52,800 for the six-months througlr May         l, 2020,or according to proof   at trial, which was

13   useless because     ofthe uselessness ofthe subject aircraft.

l4            21.       Plaintiffs had incurred recurring pilot training costs in December of 2019 in the

l5   amount of $l 1,691.53 for pilot services which were not able to be utilized forN777HW due to the

l6   uselessness of the subject aircraft afterNovember 15, 2019.

17            22.       Plaintiffs had upgraded improvements to the subject aircraft, besides routine and

18   required maintenance, in the form of a Wi-Fi system and a 406ELT in the amount of $103,758.47, ot

l9   in an amount according to proof at trial, which was wasted and of no value to plaintiffs due to the

20   uselessness of the subject aircraft.

2t            23.       Plaintiffs were required to replace for their business the subject aircraft by chartering

22   comparable aircraft for their business use. Plaintiffs had utilized the subject aircraft for the previous

23   year   for   177 total horus or 88.5 hours for a six-month time. After November 15, 2019, plaintiffs

24   contracted with Nicholas      Air for charter of comparable aircraft use at the rate of $96,669.38 in    15-

25   hour flight time blocks. Plaintiffs have incurred a six-month loss of use cost in the amotrnt       of
26   $567,127.02, or in an amount according to proof at trial due to the uselessness of the subject aircraft.

27

28


                                                              -5.
                                                COMPLAINT FOR MONEY DAMAGES
 1            24.     Plaintiffs' ownership of the subject aircraft was required to insue the aircraft after

 2   November 15,2019 at a rate of $2,247,91 per month or $13,487.50 for six months while the aircraft

 J   has been sitting in its damaged and useless condition since November 15, 2019.

 4            25,     Plaintiffs therefore allege that based upon the foregoing loss of use and ownership

 5   value of the subject aircraft, plaintiffs' total damages are in the amount of $4,246,377 .92, or

 6   according to proof at   tial.
 7                                       ULTRA HAZARDOUS ACTIVITY

 8                                               (PrLOT, DOES 1-20)

 9            26.     Plaintiffs hereby incorporate by reference as if fully set forth herein Paragraphs I

10   through 25 inclusive.

ll            27.     Based upon information and belief, it is therefore alleged that defendants, and each of

t2   them, and their aircraft, N973CG, upon arrival at San Antonio Intemational Airport on November 15,

l3   20l9,had completed its flight and was directed to and was parked on the ramp at the fixed       base

t4   operator's Service Center.

l5            28.     Defendants' aircraft, N973CG, is a business jet aircraft capable of flying at extremely

16   high altitudes and at gteat speed. These performance characteristics are achieved by the use of

t7   powerful engines capable of moving the aircraft with great acceleration.

t8            29.     Plaintiffs allege that PILOT and Does 1-20, by and through the pilot of said aircraft

l9   was not flying the aircraft when he left the cockpit, left the engines running and had no control over

20   the highly dangerous and hazardous aircraft on the ground. Plaintiffs allege that the risk taken by the

2l   pilot leaving the cockpit of the aircraft on the ground with the engines running created an anticipated

22   ulta-hazardous degtee ofrisk ofharm to persons and property.

23            30.     Plaintiffs allege that the leaving of the cockpit by the pilot operator of defendants and

24   each   oftheir aircraft created   such a dangerous and ulta-hazardous situation that as a direct,

25   proximate, substantial and legal result defendants and each of their aircraft were caused to impact and

26   collide with plaintiffs' aircraft rendering it useless and damaged beyond repair as hereinabove alleged.

27            WHEREFORE, plaintiffs ETG and HOST pray forjudgment against defendants and each of

28   them as follows:


                                                           .6.
                                                COMPLNNT FOR MONEY DAMAGES
 1          1.        For judgment in favor of plaintiffs against defendants PILOT, Does 10'12, 19-20 in

2    the amount of $4,246,377.92 or according to proof at hial;

3           2.        For prejudgment interest in the amount according to law to be applied to the value of

4    the judgrnent;

 5          3.        For plaintiffs' costs of suit herein incuned; and

 6          4.        For such other and further relief as the Court may deem just and proper.

 7          DATED: trn"       Q .2020
                                                                             UP
 8

 9

t0                                                                FRAI.IECKE, Esq.
                                                              for Plaintiffs ETC AVIATION,
l1                                                   LLC and TP HOST, LLC

t2
13

t4
15

16

t7
l8
l9
20

2l
22

23

24

25

26

27

28


                                                          .1-
                                              COMPLAINT FOR MONEY DAMAGES
EXHIBIT   7
 2
  I
                                                                             F ILE
                                                                                 -
                                                                                   D   ocT     7 20N

 3

 4

  5

  6

  7

  8                            SUPERIOR COURT OF CALIFORNIA
 9-                                 COUNTY OF SAI{TA CLARA
t0

lt     ETG AVIATION, LLC,                                      Case   No. 20CV367119
t2                             Plaintiff,
t3
                                                               ORDER CONCERNING DEFENDANT'S
       v                                                       FORUM NON CONVENTENS MOTION
l4
       PILOT POINT CONSULTANCY, LLC et AI.,
l5
l6                             Defendants.

t7

t8

l9            In this property damage case based on an aircraft collisioq Defendant moves to dismiss
20    or stay the case in favor of a Texas forum under he docrine of forum non conveniens. (See
2t    Code Civ. Proc., $ 410.30,) Plaintiffopposes the motion. The Court provided a tentative ruling

22    on September 28,2020, and no party contested the ruling or appcared at the Scptember 29

23    hearing. TheCourt now issues      is   final ruling.

74    I.      LEGAL STANDARD
25           "ln determining whether to grant       a motion   bued on forurn non conveniens, a court must

26    first determine wbether the altemate forum is a 'suitable' place for    fial. If it is, the next step is
27    consider the private interests of the litigants and the interests of the public in raaining the action

28'   for trial in California"" (Stangvik v. Shlley Inc. (1991') 54 Cal.3d 744,751 (Stangelk).) No single
        lhctor is predomilant; instead, all factors should be weighed together. (ld, at                 p.753.) In       the

  2     if "substantialjustice" counsels [br a non-Caliiornia forunt, then the forum non conveniens
  3     motion should be granted. (Code Civ. Proc,,                    S   410.30: Archibald v, Cinerama Hotels (1976) l5

  4     Cal'3d 853, 860 (Archibatd), superseded by stattrte as stated in Stangt'ik' suPra' 54 Cal'3d at p'

  5     75s.)

   6                  A "strong presumption" attaches to a choice of a Califoutia forunr. (National Football

   7    League v. Fircman's Funel In.s. Co. (2013) 216 Cat.App.4th 902,926-927.) And a corporate

   8    dcfendant's prirrcipal place of business is presurnptively a convenient fbrum,                  (Stangik,sttpral

        54 Cal.3d at pp. 754-755.) But these presumptions must yield                     "if the balance is strongly     in
''.,9

 t0     of the defendant;' (lvlort'is v. AGFA Corp. (2006) 144 Cal.App.4th 1452, 1465.)

il                    Defendant, as the moving party, bears the burden of proof. (Stang'vi/<, supr& 54 Cal.3d

t2      p. 7s   l.)
r3      II.       ANALYSIS
l4                A.         Dismissnl or Stny

l5                In its discretion, the Court will not dismiss this case, even iIsubstantialjustice rvere to

r6      require trial in Texas; at most, the Court would stay this case pending a final determination                         of
l?      lawstrit being re-filed in Texas. This is to ensure a home for the case if, for some reason, the

r8      case cannot proceed in Texas.

r9                B.         Is Tcxas a "Suitable Placctt for Trial?

20                " 'A forum is suitable if there         is   jurisdiction and no statute of limitations bar to hearing

2l      the case on the merits. [Citation,]         "[A]       forum is suitable where an action'can be brought.'

22      although not necessffily won," [Citation,]' [Citations.]" (Roul.ier v. Cannondctle Q002)                        l0I
7\      Cal.App.4th 1 180, I 186.)

24                Texas (whether state or federal court) is a suitable place for             trial. There   is   jurisdiction

25      over the dispute in Texas because tlre accident at issue occurred itt Texas. And no party has

26      identified      a statute   of limitations bar.

27                Thus, the Court finds that'l'exas is a suitable place for trial.

28




                                                                   2
                I              C.      Privnte Interest Factors
               2               "The private interest factors are those that make trial and the enforceability of the
               )     judgment expeditious and relativelf inexpensive, such        as the ease   of access to sources of proof,
               4     the cost of obtaining a(endance of witnesses, and the availability of compulsory process for

               5     attendance of unrvilling rvitnesses." (Stangrr;ft, silpra? 54 Cal.3d at p, 751.)

               6               Here, the incident occurred in Texas. Most of the third-pa(y witnesses are in Te1as.

               7     While Defendant (an entity) is a California resident, Plaintiff (an entity) is not a California

               I     resident, but rather a Delaware corporation with its principal place of business in Virginia.

           ','?      ;.   .    Plaintiff argues that the pilot r,vorking for Def'endant is a California resident,   But      ll."
           t0        presuntably that pilot is party-affiliated, and can be deposed anywhere rvithout much difficulty.

           il       And r.vhile it may be happenstance that the accident occuned in Texas, so what? That does not

           t2       change the fact that nrany of tlre witrresses to the accident are in Texas. Ptaintiff argues that

           t3       these witnesses lsrolv    little relevant informatiorr, but it is premature for the Court to characterize
           t4       the ultimate relevance of thei.r testimony. Bcsides, Defendant disputes that characterization.

           l5       Finally, the difliculties in collecting   a Texas juclgment are not so   signilicant so as to counsel
           t6       against Texas being the proper fonrm in the lawsuit.

           l7                 On balance. the private interest factors strongly poitlt to Texas being the best forum for

           l8       this lawsuit. In other words, it is much more convenient for the parties to try this case in Texas,

           t9       (The Court notes tlrat Defendant has committed to consenting to the jurisdiction of Texas courts.

          20                  D.      Public Intercst Factors
          2l                  "The prrblic intercst lactors include avoidonce ollovcrburdening localcoufts with
i   '",
          1)        congested calendars, protecting the interests of potentialjurors so that they are not called upon to

          ?3        decide cases in which the local conrmunity has little concern, and rveighing the competing

          24        interests of Califoruia and the altemate jurisdiction in the litigation.     [Citations.]" (.Stargvi&,
          ?i        supra,54 Cal,3d at p. 751.)

          26                  In this case, the accident at issue occurred in Texas. It is unclear how much concern a

          27        Santa Clara County.jury would have for this Texas-focused         event. The Court has no evidence        as

          28




                                                                     J
     I       to how overburdened the relevant state or lederal court in Texas is, as con]pared to this Court, so

     2       tlre Court views this factor as neutral.
     1
     J                   All in all, the Court views these   factors as r,veiglring slightly in favor of Texas.


     I       TV.     ,   CONCLUSION
     5                   After weighing and balancing the private and public interest tbctors, the Court holds that

     6       Defendant has canied their burden on this motion. [n the Court's vierv, substantial justfce

     7       requires that tlris dispute be heard in l'exas. The Court therefore GRANTS Defendant's motion

     8       to stay this case, based on lorurn non conveniens considerations (and DENIES the motion to

  .?              ss). A case review is set for Nl.ay 27,2021, at I 0:00 a.nr. irr Department         8.1             lri:: ,.. .'l:, .-. ittirth


 IO                      IT IS SO OR.DERED.
 ll
             Dated                    1-o
 t2
                                                                          The Flonorable Sunil R. Kulkarni
 ti                                                                       Judge of the Superior Court

 l4
 l5

 t6

l7
t8

 l9
20

21

22

?1

24

?c

26

27

28       I
             The Court VACATES thc upcoming case managenent conference on October 13, 2020 at
         l0:00 a.m. in Department 8.

                                                                4
                                     SUPERIOR COURT OF CALIFORNIA
                                        COUNTY OF SANTA CLARA
                                                         DOWiVTOWN COURTHOUSE
                                                                   19l NoRTi{ FtnsrSrnrer
                                                              S.\N rosE.         q\ulonxl.r   95 I   ll
                                                                        CMLDTV1SION




 RE:                  ETG Aviation, LLC, a corporation et al vs Pilot Point Consultancy' LLC
 Case Number:         20cv367119

                                                                PROOF OF SERVICE

 ORDER CONCERNING DEFENDANT'S FORUM NON CONVENIENS MOTION was delivered to the parties
 listed below the above entitled case as set forth in the sworn declaration below.



lf you, a party reptesented by you, or a witn€ss to bo called on behalf of thal party need an accommodation undst lhe Amerlc€n v,ith
Oisabitities Act. prease cant€ct the Cou( Administrato/s oflice at (4081 882.2700, or us€ lhe Court's TDo line (408) 882'2690 or the
Voice/TD0 Galifomia Relay Servic€ (800) 735-?922.

OECLARATION OF SERVICE BY MAIL: I declare that I served this nolice by enclosing a lrue copy in a sealed envelope, addressed lo
each person wfiose nam8 is sholw belorv, and by deposlting lhe envelope Wth pqstage fully prepald, ln lhe United Stales Mail at San Jose,
cA on october 08, 2020. CLERK OF THE COURT, by Asimina Theoharis. Deputy,

cc:
Louis S Franecke
l115lnarin Street Suite 100
San Rafael    CA 94901
Todd Christopher Worthe
1851 E First Street, Suite 860\
Santa Ana, CA 92705




cw.90?7 REV 1U08t16                                           PROOF OF SERVICE

                                             .l,,l.l:1j,...r.:li1,.;r':,1   :i.:i',:.'i..'.     -,:rl
